Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Acknowledged Receipt
Applicant's arguments filed 07 October 2022 have been fully considered but they are not persuasive.  A Final Rejection is being issued in this paper.

Response to Arguments
Regarding independent Claim(s) 1, 9 and 16, with respect to Park et al. (EP 3130883 A1): the applicant’s comment with regarding the lack of suggestion in Park et al. for failing to teach to “receive verbal measurement audio data” (line 13 in Claim 1, line 8 in Claim 9) and “receiving verbal measurement audio date” (line 4 in Claim 16) is not persuasive because Park et al. is used to show that it is already known in the art to that an apparatus may receive verbal measurement audio data as is noted paragraph [0031] “receiving a voice signal corresponding to a length measurement from an operator”, thus meeting the limitation as claimed.

Claim Rejections - 35 USC § 112
The 112 Rejection with respect to Claim 6 filed on 07 July 2022 is overcome by the amendment filed on 07 October 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (EP 3130883 A1).
             
                With respect to independent Claim 1, Park et al. disclose(s): A distance measuring apparatus (Fig. 1) comprising a housing (110 in Fig. 1) having an aperture (111 in Fig. 1); a reel assembly (162 in Fig. 3); a measuring tape having a first end configured to extend from the housing through the aperture and a second end configured to be wound on the reel assembly (paragraph [0065]), the measuring tape having distance measurement indicia [paragraph [0065]); a touch control (123 in Fig. 1), the touch control being configured send a touch control signal (Fig. 2); an audio output device (125 in Fig. 2); an audio input device (127 in Fig. 2); and processing circuitry (191 in Fig. 2) configured to: receive the touch control signal and initiate a measurement acquisition session in response to the touch control signal (Fig. 2); receive verbal measurement audio data from the audio input device (Fig. 2 and paragraph [0031]), the verbal measurement audio data comprising audio of a verbally communicated measurement (Fig. 2 and paragraph [0079]); perform a speech recognition analysis on the verbal measurement audio data to determine measurement data (Fig. 2 and paragraph [00119]); and store the measurement data in a memory device (193 in Fig. 2). 

With respect to Claim 2, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the touch control, the audio output device, and the audio input device communicate with the processing circuitry via a wireless connection (Fig. 2 and paragraph [00114]).

With respect to Claim 3, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the processing circuitry is housed in a mobile terminal (Fig. 2 and paragraph [00114]).

With respect to Claim 4, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the processing circuitry is further configured to receive verbal measurement description audio data from the audio input device and store a version of the verbal measurement description audio data in association with the measurement data (Fig. 2 and paragraph [0031]).

With respect to Claim 5, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the processing circuitry is configured to store the measurement data on a server via a network communication, wherein the measurement data is stored in association with other measurement data for a common project (Fig. 2 and paragraph [00114]).

With respect to Claim 6, Park et al. teach(es) the apparatus of Claim 5.  Park et al. further disclose(s): wherein the other measurement data is not provided by the distance measuring apparatus (paragraph [00114]).

With respect to Claim 7, Park et al. teach(es) the apparatus of independent Claim 1.  Park et al. further disclose(s): wherein the processing circuitry is further configured to transmit a user prompt requesting the verbally communicated measurement to the audio output device (Fig. 2 and paragraph [0079]).

With respect to Claim 8, Park et al. teach(es) the apparatus of Claim 7.  Park et al. further disclose(s): wherein the processing circuitry is further configured to transmit an audio version of the measurement data to the audio output device for output to the user (Fig. 2 and paragraph [00119]).

                With respect to independent Claim 9, Park et al. disclose(s): An apparatus (Fig. 1) comprising a communications interface comprising an antenna (Fig. 2 and paragraph [0014]); and processing circuitry (Fig. 2) comprising a processor (191 in Fig. 2) and a memory (193 in Fig. 2), the processing circuitry configured to: receive a touch control signal, via the antenna (Fig. 2 and paragraph [00114]), from a touch control of a measuring tape [paragraph [0065]) and initiate a measurement acquisition session in response to the touch control signal (Fig. 2); receive verbal measurement audio data from an audio input device (Fig. 2 and paragraph [0031]), the verbal  measurement audio data comprising audio of a verbally communicated measurement (Fig. 2 and paragraph [0079]);  perform a speech recognition analysis on the verbal measurement audio data to determine measurement data (Fig. 2 and paragraph [00119]) and store the measurement data in the memory (193 in Fig. 2).

With respect to Claim 10, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the touch control, the audio output device, and the audio input device communicate with the processing circuitry via a wireless connection (Fig. 2 and paragraph [00114]).

With respect to Claim 11, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the processing circuitry is housed in a mobile terminal (Fig. 2 and paragraph [00114]).

With respect to Claim 12, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the processing circuitry is further configured to receive verbal measurement description audio data from the audio input device and store a version of the verbal measurement description audio data in association with the measurement data (Fig. 2 and paragraph [0031]).

With respect to Claim 13, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the processing circuitry is configured to store the measurement data on a server via a network communication, wherein the measurement data is stored in association with other measurement data for a common project (Fig. 2 and paragraph [00114]).

With respect to Claim 14, Park et al. teach(es) the apparatus of independent Claim 9.  Park et al. further disclose(s): wherein the processing circuitry is further configured to transmit a user prompt requesting the verbally communicated measurement to the audio output device (Fig. 2 and paragraph [0079]).

With respect to Claim 15, Park et al. teach(es) the apparatus of Claim 14.  Park et al. further disclose(s): wherein the processing circuitry is further configured to transmit an audio version of the measurement data to the audio output device for output to the user (Fig. 2 and paragraph [00119]).



                With respect to independent Claim 16, Park et al. disclose(s): A method (Fig. 2) comprising a
receiving a touch control signal, via an antenna (Fig. 2 and paragraph [00114]), from a touch control of a measuring tape [paragraph [0065]) and initiate a measurement acquisition session in response to the touch control signal (Fig. 2); receiving verbal measurement audio data from an audio input device (Fig. 2 and paragraph [0031]), the verbal measurement audio data comprising audio of a verbally communicated measurement (Fig. 2 and paragraph [0079]),  performing a speech recognition analysis, using processing circuitry, on the verbal measurement audio data to determine measurement data (Fig. 2 and paragraph [00119]); and storing the measurement data in a memory (193 in Fig. 2). 

With respect to Claim 17, Park et al. teach(es) the apparatus of independent Claim 16.  Park et al. further disclose(s): wherein the touch control, the audio output device, and the audio input device communicate with the processing circuitry via a wireless connection (Fig. 2 and paragraph [00114]).

With respect to Claim 18, Park et al. teach(es) the apparatus of independent Claim 16.  Park et al. further disclose(s): wherein the processing circuitry is housed in a mobile terminal (Fig. 2 and paragraph [00114]).

With respect to Claim 19, Park et al. teach(es) the apparatus of independent Claim 16.  Park et al. further disclose(s): wherein the processing circuitry is further configured to receive verbal measurement description audio data from the audio input device and store a version of the verbal measurement description audio data in association with the measurement data (Fig. 2 and paragraph [0031]).

With respect to Claim 20, Park et al. teach(es) the apparatus of independent Claim 16.  Park et al. further disclose(s): wherein the processing circuitry is configured to store the measurement data on a server via a network communication, wherein the measurement data is stored in association with other measurement data for a common project (Fig. 2 and paragraph [00114]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
06 December 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855